Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment after the Final rejection on 1/12/22 will be entered because of the suggestion of the additional  amendment made by applicant’s representative during the recent applicant initiated interview on 2/15/22, thereby the Final rejection having been withdrawn.

Supplemental Notice of the Corrected Allowance  

       Examiner’s Amendment & Reasons of Allowance	

The Status of Claims

Claims 1, 11, 18, 27,34-35,44-46, 49-50 and 52-54 are pending. 
Claims 1, 11, 18, 27,34-35,44-46, 49-50 and 52-54 are allowed. 
Claims 25, and 47-48 are cancelled.


1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with an attorney of record, Gillian Gardner, M.S. on 2/15/2022.

.	The application has been amended as follows:
		Claims 25, and 47-48 are cancelled. 

In claim 49, line 1 on page 15 (amendment dated on 1/12/2022):
The terms “--  claim 48 ---.” after the term” of “  is replaced with  the terms ” claim 1”.
	
In claim 50, line 1 on page 15 (amendment dated on 1/12/2022):
The terms “--  claim 48 ---.” after the term” of “  is replaced with  the terms ” claim 1”.

I. The following is an examiner's statement of reasons for allowance:
		
The rejection of Claims 1, 11, 18, 22, 25, 34-35, 44-50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the modification made in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        3/5/2022